The true rule is, if the verdict in this cause may be given in evidence in another cause for or against the witness, then her testimony should not be received; otherwise, it may. Now, the verdict in this cause, to which Greenwood is no party, cannot possibly ever come to be given in evidence for or against him in any other cause to which he shall be a party; and, therefore, she is clearly a competent witness. Formerly there were some doubts whether a witness interested in the question could be received, and for some time the decisions were both ways; but it is lately settled in our courts that no interest but that in the event of the cause shall render a witness incompetent.
She was sworn and gave evidence.
See Farrell v. Perry, ante, 2.